Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-00594-PAB-GPG

   CHARLES BALDWIN,

          Plaintiff,

   v.

   CITY OF RIFLE, COLORADO, a municipality, and
   NICHOLAS FLATEN, individually and in his official capacity as Detective, City of Rifle,
   Colorado Police Department.

          Defendants.


                                             ORDER


          This matter is before the Court on defendants’ Motion to Dismiss [Docket No.

   31]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

          On August 3, 2018, plaintiff was attending a concert with his wife and daughters

   at the Garfield County Fairgrounds in Rifle, Colorado. Docket No. 10 at 2, ¶ 9. During

   the concert, plaintiff decided to take a smoke break in a grassy area outside the

   restrooms. Id., ¶ 11. He did not see any signs indicating that smoking was not allowed.

   Id. While sitting on a table smoking his cigarette, defendant Nicholas Flaten

   “approached [plaintiff] and told him to put out his cigarette.” Id. at 3, ¶ 12. When

   plaintiff asked why, Detective Flaten informed plaintiff that there was a fire ban in


          1
           The Court assumes that the allegations in plaintiff’s complaint are true in
   considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
   2011).
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 2 of 10




   Garfield County. Id., ¶ 13. Plaintiff asked a clarifying question of whether the “fire ban

   applied to smoking on a green lawn.” Id., ¶ 14. Detective Flaten responded that

   plaintiff needed to “put out the cigarette or . . . be placed under arrest.” Id.

          Plaintiff proceeded to put out the cigarette and stand up to leave. See id., ¶ 15.

   However, as he did so, and “without warning that he was under arrest or otherwise

   communicating anything,” Detective Flaten “grabbed [plaintiff’s] arms.” Id. Plaintiff

   “asked what was going on, at which point Detective Flaten quickly and violently

   slammed [plaintiff] to the ground.” Id., ¶ 16. Detective Flaten put plaintiff in handcuffs

   and “ordered [plaintiff] to stand up,” but plaintiff was unable to stand due to pain in his

   left hip. Id., ¶¶ 17-18. After being treated by paramedics and being told he could leave,

   plaintiff went to the emergency room. Id., ¶¶ 19-20. At that time, he was diagnosed

   with “sacral trauma, soft tissue injury, and hip pain.” Id., ¶ 21. Eventually, plaintiff

   received an MRI, which showed that he had a “sustained a fracture of the left femoral

   head, with mild articular collapse and diffuse edema throughout the left femoral head

   and neck.” Id. at 4, ¶¶ 24-25. To remedy his injuries, he had “total hip arthroplasty.”

   Id., ¶ 26.

          On March 2, 2020, plaintiff filed suit. See Docket No. 1. In his amended

   complaint, plaintiff brings two claims. See Docket No. 10 at 4-8. First, he brings a

   claim pursuant to 42 U.S.C. § 1983 against Detective Flaten in his individual capacity

   for excessive force. See id. at 4-6. Second, he brings a claim against Detective Flaten

   in his official capacity and the City of Rile pursuant to § 1983 for a failure to train or

   discipline and for ratification. See id. at 6-8. On May 18, 2020, defendants filed a



                                                  2
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 3 of 10




   motion to dismiss the official capacity claim against Detective Flaten as well as the

   failure to train and ratification claim against the City of Rifle. See Docket No. 31.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds

   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 583

   F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)). Otherwise, the Court need not accept conclusory allegations. See, e.g.,

   Hackford v. Babbit, 14 F.3d 1457, 1465 (10th Cir. 1994) (“[W ]e are not bound by

   conclusory allegations, unwarranted inferences, or legal conclusions.”).

          “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct, the complaint has alleged – but it has not shown – that



                                                   3
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 4 of 10




   the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations

   and alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements

   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

   III. ANALYSIS

          Defendants argue that plaintiff has failed to provide any non-conclusory

   allegations to support his claim against Rifle. See generally Docket No. 31.

   Defendants additionally argue that, since an official capacity claim is in essence a claim

   against Rifle, plaintiff’s official capacity claim against Detective Flaten should be

   dismissed as duplicative. See id. at 12. Plaintiff responds that his complaint contains

   sufficient allegations for a municipality liability claim or, if it does not, he has provided

   those allegations in his response. See Docket No. 34 at 4-9. As for the official capacity

   claim against Detective Flaten, plaintiff contends that keeping the claim, even if it is

   duplicative, promotes accountability by informing the public that Detective Flaten has

   been sued. See id. at 9-10.

           The Court first notes that an official capacity is equivalent to asserting a claim



                                                  4
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 5 of 10




   against Rifle. See Kentucky v. Graham, 473 U.S. 159, 165 (1985) (“Official-capacity

   suits . . . generally represent only another way of pleading an action against an entity of

   which an officer is an agent.” (quotations and citation omitted)). While plaintiff argues

   that the claim should remain to promote police accountability, the Court need not

   resolve this issue because plaintiff has failed to state a claim against Rifle and, as a

   result, has failed to state a claim against Detective Flaten in his official capacity.

          “Local governing bodies . . . can be sued directly under § 1983 for monetary,

   declaratory, or injunctive relief where . . . the action that is alleged to be unconstitutional

   implements or executes a policy statement, ordinance, regulation, or decision officially

   adopted and promulgated by that body’s officers.” Monell v. Dep’t of Social Servs., 436

   U.S. 658, 690 (1978) (footnote omitted). “[I]t is when execution of a government’s

   policy or custom, whether made by its lawmakers or by those whose edicts or acts may

   fairly be said to represent official policy, inflicts the injury that the government as an

   entity is responsible under § 1983.” Id. at 694.

          To state a claim for municipal liability under § 1983, a party must allege sufficient

   facts to demonstrate that it is plausible (1) that a municipal employee committed a

   constitutional violation; and (2) that a municipal policy or custom was the moving force

   behind the constitutional deprivation. Jiron v. City of Lakewood, 392 F.3d 410, 419

   (10th Cir. 2004). A municipal policy or custom can take the form of

          (1) a formal regulation or policy statement; (2) an informal custom
          amoun[ting] to a widespread practice that, although not authorized by
          written law or express municipal policy, is so permanent and well settled
          as to constitute a custom or usage with the force of law; (3) the decisions
          of employees with final policymaking authority; (4) the ratification by such
          final policymakers of the decisions – and the basis for them – of
          subordinates to whom authority was delegated subject to these

                                                  5
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 6 of 10




          policymakers’ review and approval; or (5) the failure to adequately train or
          supervise employees, so long as that failure results from ‘deliberate
          indifference’ to the injuries that may be caused.

   Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (citations om itted).

          Plaintiff argues that Rifle either failed to adequately train or discipline Detective

   Flatten or that it ratified his conduct. See Docket No. 10 at 7-8, ¶¶ 50-53. “A

   municipality is liable only when the official policy [or custom] is the moving force behind

   the injury alleged.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998). “A

   plaintiff must therefore ‘identify a government’s policy or custom’ that caused the

   injury.’” Cacioppo v. Town of Vail, 528 F. App’x 929, 931 (10th Cir. 2013) (quoting

   Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 769 (10th Cir. 2013)).

   “The plaintiff must then show ‘that the policy was enacted or maintained with deliberate

   indifference to an almost inevitable constitutional injury.’” Id. (quoting Schneider, 717

   F.3d at 769).

          “The deliberate indifference standard may be satisfied when the municipality has

   actual or constructive notice that its action or failure to act is substantially certain to

   result in a constitutional violation, and it consciously or deliberately chooses to

   disregard the risk of harm.” Barney, 143 F.3d at 1307. “[C]ontinued adherence to an

   approach that [the decision makers] know or should know has failed to prevent tortious

   conduct by employees may establish . . . conscious disregard.” Bd. Of Cty. Comm’rs v.

   Brown, 520 U.S. 397, 407 (1997); see also Rowe v. City of Marlow, 116 F.3d 1489,

   1997 WL 353001, at *6 (10th Cir. June 26, 1997) (unpublished table decision)

   (“Municipal liability for failure to train or supervise requires a finding that the



                                                  6
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 7 of 10




   municipality’s deliberate indifference ‘led an employee to violate a plaintiff’s rights’ or

   ‘failed to prevent tortious conduct by employees.’” (quoting Brown, 520 U.S. at 407)).

          To state a claim for an unconstitutional policy, custom, or failure to train, a

   complaint must allege what the policy, custom, or training protocols are. Zartner v. City

   and Cty. of Denver, 242 F. Supp. 3d 1168, 1173 (D. Colo. 2017) (f inding that plaintiffs

   had failed to state a claim for deliberate indifference because the complaint made “no

   reference to . . .training protocols, inadequate or otherwise”).

          Plaintiff’s entire claim against Rifle relies on Rifle’s alleged knowledge of a

   previous lawsuit against Detective Flaten for excessive force.2 See Docket No. 10 at 7,

   ¶¶ 49-51. While prior incidents can put a municipality on notice sufficient to state a

   deliberate indifference claim, plaintiff has not plausibly alleged that this is the case here.

   First, the lawsuit that plaintiff relies on, Cose v. Stewart, No. 14-cv-02084-RPM, was

   voluntarily dismissed before trial. See Docket No. 31-2. But “unsubstantiated

   allegations from complaints . . ., without more, do not put . . . defendants on notice that

   the training . . . is deficient.” See Estate of Jennifer Lobato v. Correct Care Solutions,

   LLC, No. 15-cv-02718-PAB-STV, 2017 WL 1197295, at *8 (D. Colo. Mar. 31, 2017)

   (collecting cases). As a result, the fact that Detective Flaten was sued in Cose does not

   place defendants on notice that their subsequent excessive force training of Detective



          2
             Plaintiff attempts to supplement his complaint through his response to the
   motion to dismiss. See Docket No. 34 at 8 & n.1. In his response, plaintif f discusses
   several news articles that describe apparent uses of excessive force by officers in the
   Rifle Police Department. See id. at 8. However, these allegations are not contained in
   plaintiff’s complaint, and the Court must assess the sufficiency of plaintiff’s complaint
   only. See Swoboda v. Dubach, 992 F.2d 286, 290 (10th Cir. 1993). As a result, the
   Court does not consider these additional allegations.

                                                 7
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 8 of 10




   Flaten is or was deficient.3 Id.

          Second, assuming it was relevant, the Cose incident would still be insufficient to

   place defendants on notice of the need for better training. A municipal policy must be

   “evidenced by a practice so persistent and widespread as to practically have the force

   of law,” and one constitutional violation will not provide the requisite foundation.

   Williams v. City of Tulsa, 627 F. App’x 700, 704 (10th Cir. 2015) (unpublished)

   (alterations omitted) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)); see also

   Stewart v. City of Memphis, 788 F. App’x 341, 347-48 (6th Cir. 2019) (unpublished)

   (“Arguing that ‘one instance of potential misconduct’ is evidence of a clear and

   persistent pattern is a ‘path to municipal liability [that] has been forbidden by the

   Supreme Court.’” (citation omitted)); Colardo-Keen v. Rockdale Cty., 775 F. App’x 555,

   573 (11th Cir. 2019) (unpublished) (“[P]roof of a single incident of unconstitutional

   activity is not sufficient to impose liability against a municipality because a single

   incident is not so pervasive as to be custom.” (citations, quotations, and alterations

   omitted)); Williams v. Heavener, 217 F.3d 529, 532 (7th Cir. 2000) (“Ordinarily, one

   incident is not sufficient to establish a custom that can give rise to Monell liability.”

   (citation omitted)). The only situation in which one incident is sufficient is “if there was

   an official custom or policy behind the one incident.” Luper v. Bd. of Trustees, 2016 WL

   5394748, at *6 (D. Kan. Sept. 27, 2016).



          3
           Plaintiff makes arguments regarding claim preclusion and attorney’s fees in
   suggesting that Cose is relevant. See Docket No. 34 at 5-6. Plaintiff does not explain,
   and the Court does not see, how claim preclusion and attorney’s fees are relevant to
   determining whether a dismissed lawsuit provides notice to a city in a municipal liability
   claim.

                                                  8
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 9 of 10




          Plaintiff, however, does not allege that Detective Flaten’s actions were done

   pursuant to any sort of deficient training or discipline policy, other than the single prior

   incident that allegedly occurred six years earlier in 2012 and that the Court already has

   determined is insufficient. Plaintiff’s complaint contains allegations that Rifle “failed to

   adequately train or discipline” Detective Flaten and that this failure “demonstrates gross

   negligence or deliberate indifference.” See Docket No. 10 at 7, ¶¶ 50-51. But plaintiff

   has not set out the text of the allegedly deficient training or discipline policy, alleged

   what that policy is, or described how that policy was the moving force behind Detective

   Flaten’s actions. Such a “bare allegation” of an unconstitutional policy “is not nearly

   enough to show deliberate indifference.” See J.V. v. Albuquerque Pub. Sch., 813 F.3d

   1289, 1298 (10th Cir. 2016). As a result, plaintif f has failed to state a claim for failure to

   train or discipline.

          Plaintiff also alleges that Rifle “ratified” Detective Flaten’s conduct. See Docket

   No. 10 at 7, ¶ 50. However, this claim also fails. First, plaintiff again relies solely on the

   Cose lawsuit. See id. But, for the reasons already stated, Cose is irrelevant to

   determining whether plaintiff has made out a municipal liability claim. Second, under a

   ratification claim, “a municipality will not be found liable . . . unless a final decisionmaker

   ratifies an employee’s specific actions, as well as the basis for these actions.” See

   Schneider, 717 F.3d at 775 n.7 (citing Bryson, 627 F.3d at 790). Even if Cose was

   relevant, plaintiff’s complaint is devoid of any allegations regarding who the final

   decisionmaker is and that this unknown decisionmaker ratified Detective Flaten’s

   actions in Cose, as well as ratified the basis for his actions. See id. As a result, plaintiff



                                                  9
Case 1:20-cv-00594-PAB-GPG Document 49 Filed 03/11/21 USDC Colorado Page 10 of 10




   has failed to state a claim for ratification.

   IV. CONCLUSION

          It is therefore

          ORDERED that defendants’ Motion to Dismiss [Docket No. 31] is GRANTED. It

   is further

          ORDERED that the portion of plaintiff’s first claim that seeks relief against

   Detective Flaten in his official capacity is DISMISSED with prejudice. It is further

          ORDERED that plaintiff’s second claim for relief is DISMISSED with prejudice. It

   is further

          ORDERED that the City of Rifle, Colorado is DISMISSED from this case.


          DATED March 11, 2021.


                                                   BY THE COURT:



                                                   PHILIP A. BRIMMER
                                                   Chief United States District Judge




                                                     10
